DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/12/2022 has been entered.  Applicant amended claims 1, 3, 10, 12, 19-20 in the amendment.
Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 01/12/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the specification, the examiner is not able to find support of return an ARP response “based on whether the first router is in the same cloud environment as the originating node in the hybrid cloud environment”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 2015/0124826 A1), hereinafter Edsall in view of Chang et al. (US 2013/0283364 A1), hereinafter Chang, and further in view of Wu et al. (US 8,103,781 B1), hereinafter Wu.
Regarding claim 1, Edsall discloses 
receiving at a switch an address resolution protocol (ARP) request generated by an originating node (end device), the switch configured to receive ARP requests to resolve a media access control (MAC) address of a default gateway Internet Protocol (IP) address of a first router (IP address of its configured default router) (page 20, [0268]: the end device will send an ARP request identifying the IP address of its configured default router) in a first cloud environment (VXLAN);
identifying a location of the first router with respect to the originating node (page 20, [0268]: the default router is the leaf device to which the end node is attached); and
returning an ARP response including either the MAC address of the first router in the first cloud environment or a MAC address of a second router in a second cloud environment in the hybrid cloud environment based on the location of the first router with respect to the originating node (page 20, [0268]: in response, the end device will receive the MAC address of the default router having that IP address).

Edsall does not explicitly disclose 
a hybrid cloud environment.

However, Chang discloses 
	a hybrid cloud environment (page 3, [0030]: build a secure L2 switch overlay that interconnects cloud resources with private clouds).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Chang to Edsall because Edsall discloses an end device send ARP request for MAC address of a router in a VXLAN environment (page 20, [0268]) and Chang further suggests a switch for communication in a hybrid cloud (page 1, [0016]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Chang in Edsall system in order to provide communication between public cloud and private cloud.

Edsall and Chang do not explicitly disclose 
	whether the first router is in the same cloud environment as the originating node.

However, Wu discloses 
	returning an ARP response based on whether the first node (device B) is in the same cloud environment as the originating node (host device) (Col. 9, lines 54-61: the router recognizes that the host device and the device B are on different subnets; the router sends an ARP reply to the ARP server indicating that the MAC address of the router should be used for communicating with device B).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wu to Edsall and Chang because Edsall and Chang disclose an end device send ARP request for MAC address of a router (page 20, [0268]) and Wu further suggests send ARP response indicating MAC address of the router when the host device and the device B are on different subnets (Col. 9, lines 54-61).
One of ordinary skill in the art would be motivated to utilize the teachings of Wu in Edsall and Chang system in order to provide information of the suitable node and to save resource.

Regarding claim 2, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu further disclose
the location of the first router with respect to the originating node is the location of the first router after the originating node migrates from the second cloud environment to the first cloud environment (Chang: page 5, [0045], lines 11-14: instances of a particular private application VM seamlessly migrated between a private cloud and public cloud).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.

Regarding claim 3, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu further disclose 
the switch is an intercloud switch (Chang: page 1, [0016]: a cloud virtual Ethernet module (cVEM) instantiated within the public cloud, where the cVEM is to switch inter-virtual-machine (VM) traffic between the private cloud and one or more private application VMs in the public cloud connected to the cVEM) that is configured to both identify the location of the router with respect to the originating node and return the ARP response including either the MAC address of the first router or the MAC address of the second router (Edsall: page 20, [00268]: in response, the end device will receive the MAC address of the default router having that IP address).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.

Regarding claim 4, Edsall, Chang, and Wu disclose the method as described in claim 3.  Edsall, Chang, and Wu further disclose 
the intercloud switch is in a public cloud (Chang: page 1, [0016]: a cloud virtual Ethernet module (cVEM) instantiated within the public cloud, where the cVEM is to switch inter-virtual-machine (VM) traffic between the private cloud and one or more private application VMs in the public cloud connected to the cVEM). Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above and the claim is rejected on that basis.

Regarding claim 5, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu further disclose 
the location of the first router with respect to the originating node is the location of the first router after the originating node migrates from the first cloud environment to the second cloud environment (Chang: page 3, [0034]: migrate virtual machines back to private cloud).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.

Regarding claim 6, Edsall, Chang, and Wu disclose the method as described in claim 5.  Edsall, Chang, and Wu further disclose 
the first cloud environment is a public cloud and the second cloud environment is a private cloud that the originating node previously occupied (Chang: page 3, [0034]: the virtual machines are migrated to public cloud, migrate the virtual machine back to private cloud).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 5 above and the claim is rejected on that basis.

Regarding claim 7, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu further disclose 
the originating node is a virtual machine in a public cloud (Chang: page 2, [0026]: VMs in the public cloud are assigned with new network identities) and the ARP request is for a router MAC address (Edsall: page 20, [0268]: the end device will send an ARP request identifying the IP address of its configured default router).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.

Regarding claims 10-16, the limitations of claims 10-16 are rejected in the analysis of claim 1-7 respectively and these claims are rejected on that basis.
	
Regarding claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
Regarding claim 20, the limitations of claims 20 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edsall in view of Chang, in view of Wu, and further in view of Sullenberger et al. (US 7,447,901 B1), hereinafter Sullenberger.
Regarding claim 8, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu do not explicitly disclose 
the originating node is a fabric router.

However, Sullenberger discloses
the originating node is a fabric router (Claim 8: sending an address resolution request to an address resolution server, wherein the address resolution request is sent by the first router).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Sullenberger to Edsall, Chang, and Wu because Edsall, Chang, and Wu disclose an end device send ARP request for MAC address of a router in a VXLAN environment (Edsall: page 20, [0268]) and Sullenberger further suggests a router send an address resolution request (Claim 8).
	One of ordinary skill in the art would be motivated to utilize the teachings of Sullenberger in Edsall, Chang, and Wu system in order to provide routing information to the router.

Regarding claim 9, Edsall, Chang, and Wu disclose the method as described in claim 1.  Edsall, Chang, and Wu do not explicitly disclose 
the ARP request is for a router MAC address of a private router in a private cloud.

However, Sullenberger discloses 
the ARP request is for a router MAC address of a private router in a private cloud (Claim 8: sending an address resolution request to an address resolution server, the address resolution request specifies a virtual private network endpoint address of the second router).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Sullenberger to Edsall, Chang, and Wu because Edsall, Chang, and Wu disclose an end device send ARP request for MAC address of a router in a VXLAN environment (Edsall: page 20, [0268]) and Sullenberger further suggests a router send an address resolution request for a virtual private network address of a second router (Claim 8).
	One of ordinary skill in the art would be motivated to utilize the teachings of Sullenberger in Edsall, Chang, and Wu system in order to provide routing information to the router.

Regarding claims 17 and 18, the limitations of claims 17 and 18 are rejected in the analysis of claims 8-9 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2015/0309818 A1).  When virtual machine communicates to the outside, send the ARP to request MAC address of gateway ([0029]).
Portolani et al. (US 2011/0019676 A1).  A server sends an ARP request for migrated virtual machine ([0066]).
Li et al. (US 2011/0075667 A1).  Provider edge device broadcasts ARP request to all other provider edge routers in private network ([0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
04/18/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447